Citation Nr: 0022530	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-17 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by 
Department of Veterans Affairs (VA) Regional Office (RO).  By 
that decision, the RO denied the veteran's claim of 
entitlement to an increased disability rating for his 
service-connected PTSD, which was then evaluated as 10 
percent disabling.

In a May 1999 rating decision, the RO granted a 30 percent 
disability rating for the veteran's PTSD.  In AB v. Brown, 6 
Vet. App. 35 (1993), the United States Court of Appeals for 
Veterans Claims (Court) held that on a claim for an original 
or increased rating, the veteran will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  In this case, the veteran has continued to express 
disagreement with the disability rating assigned.

In October 1999, the veteran presented testimony at a 
personal hearing before the undersigned Board member at the 
RO in Oakland, California.  Unfortunately, the audio tape of 
the veteran's hearing was lost and, therefore, a hearing 
transcript could not be made.  In June 2000, the veteran was 
provided with another personal hearing before the 
undersigned.  The veteran and his wife testified at the 
hearing.  A transcript of the hearing was made and has been 
associated with the veteran's VA claims folder.  


REMAND

The veteran is seeking an increased disability rating for his 
service-connected PTSD.  He is essentially contends that his 
PTSD is more severe than is contemplated by the presently 
assigned 30 percent disability rating.

As an initial matter, the Board concludes that the veteran's 
claim is well grounded within the meaning of the statutes and 
judicial construction.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  When a veteran claims that he has suffered an 
increase in disability, or that the symptoms of his 
disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  A 
well-grounded claim having been submitted, VA has a duty to 
assist the veteran is the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  In accordance with this 
duty, and for the reasons and bases set forth below, the 
Board finds that further development is necessary before the 
veteran's claim can be properly adjudicated.

During his June 2000 personal hearing, the veteran testified 
that his PTSD symptoms had grown much worse over the past 
year.  For this reason, the veteran's accredited 
representative asserted that it would be beneficial to 
provide the veteran with another VA psychiatric examination 
in order to asses the current severity of his service-
connected PTSD.

The record reflects that the veteran's last VA psychiatric 
examination was conducted in February 1998.  Because the 
veteran has indicated that his condition has continued to 
worsen since that time, the Board agrees with the veteran's 
accredited representative that an additional VA psychiatric 
examination is warranted in order to determine the present 
severity of his PTSD.

During his June 2000 hearing, the veteran reported that 
during the past year he had received treatment for his 
psychiatric disability at the San Francisco General Hospital.  
He also reported that he was receiving regular treatment for 
a variety of medical conditions from Dr. E.K.  As these 
records may contain information pertinent to the veteran's 
claim, the Board believes that the RO should attempt to 
obtain these records.


The Board notes that in an October 1998 statement, the 
veteran's accredited representative indicated that the 
veteran wished to appear at personal hearings before both a 
hearing officer and a member of the Board at the RO in 
Oakland, California.  As discussed above, the veteran was 
subsequently provided with two personal hearings before the 
undersigned.  There is no indication that the veteran still 
wants a personal hearing before a hearing officer at the RO 
in Oakland.  However, he had not specifically canceled his 
request for a RO hearing.  While this case is in remand 
status, the RO should seek clarification as to whether the 
veteran still desires to appear at a personal hearing before 
a hearing officer at the RO.

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran, 
through his accredited representative, 
and request that the veteran identify the 
names, addresses, and approximate dates 
of treatment for all health care 
providers who may possess additional 
records pertinent to his claim.  After 
securing any necessary release forms or 
authorization from the veteran, the RO 
should attempt to secure any treatment 
records which have not already been 
associated with the veteran's claims 
folder.  The RO should simultaneously 
seek clarification through the accredited 
representative regarding whether or not 
the veteran still desires a hearing 
before a hearing officer at the RO.

2.  The RO should then schedule the 
veteran for a VA psychiatric examination 
to identify the current level of 
impairment resulting from PTSD.  The 
claims folder, including all information 
received pursuant to the above requests, 
must be made available to the examiner 
for review before the examination.  All 
tests and studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  The 
examiner should utilize the diagnostic 
criteria set forth in DSM-IV and assign a 
GAF score consistent with DSM- IV.  An 
explanation of the GAF score assigned and 
the rationale for all opinions expressed 
by the examiner should be clearly 
explained.  The report of examination 
should be associated with the veteran's 
claims folder.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim of entitlement to an 
increased evaluation for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with copies of a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  




	(CONTINUED ON NEXT PAGE)




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




